PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/821,142
Filing Date: 22 Nov 2017
Appellant(s): Nayak et al.



__________________
Brett P. Beldon (Reg. No. 57,705)
For Appellant









EXAMINER’S ANSWER





January 4, 2021.
A definition reference from Wikipedia.com has been attached and noted in the Notice of References Cited (PTO-892).


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant(s) argument filed January 4, 2021 are addressed individually.

A. The appellant(s) argue “Frei, alone or in combination with other references, fails to teach or suggest “[a] local rules server [located at a customer site and comprising custom rules database] configured to: allow a customer to create a new user-created rule; and send the new user-created rule to the remote rules server,” as recited in independent Claim 1” (see Appeal Brief, pages 7-8).
Response to A. The appellant(s) seem to be arguing that the functionality of “sending” the new user-created rule to a remote rules server is not taught because Frei does not explicitly recite this limitation word for word.  This assertion is clearly erroneous and deliberately ignoring knowledge of one of ordinary skill in the art. 
Frei explicitly teaches “user-created rules” (see Frei, paragraph’s [0151] and [0210]: “the user can use GUI 550 to edit and update an existing rule 552, to define a new rule by clicking a new-rule button 560, and/or to enable or disable a rule”).  Frei’s also teaches “database mirror", 0023], which includes the functional sharing (i.e. transmitting or sending) a copy of the database, between the remote database and the local database.  
Furthermore, Frei teaches synchronizing databases throughout the reference.  Frei teaches in paragraph [0262], “can deploy redundant databases across the various geographic locations. Further, because the redundant databases across distributed system 1100 are synchronized, the plurality of computing nodes of the computer cluster 1102 can function as a single computing entity” (emphasis added).  Frei teaches in paragraph [0283], “the local controllers keep their local database synchronized with the primary controller's database. Database 1212 can mirror a plurality of table entries of database 1206 that are associated with devices 1214.1-1214.m of LAN 1208. Similarly, database 1220 can mirror a plurality of table entries of database 1206 that are associated with devices 1222.1-1222.n of LAN 1216”.  Frei teaches throughout, regarding synchronization: paragraph [0289], “once controller 1204 synchronizes database 1206 with database 1212, controller 1210 can proceed to resign its status as a primary controller, at which point controller 1204 becomes the primary controller for LAN 1208”; in paragraph [0331], “the local controller determines that the local database is synchronized with a latest version of the remote database”; in paragraph [0332], “in response to determining that the local database and the remote database are synchronized, the local controller is configured to obtain primary control of the local area network”; and last, but not least, in [0334], “the local controller synchronizes the local database with the remote database” (emphasis added).
One of ordinary skill in the art will concur, synchronization between device, regardless of whether the device is remote or local is a two-way functionality and not “one-way” as asserted by the appellant(s) (Appeal Brief, page 8).  The attached Wikipedia.com definition printout defines data synchronization: “Data synchronization refers to the idea of keeping multiple copies of a dataset in coherence with one another, or to maintain data integrity”, which is clearly suggests a two-way street (see Notice of References Cited [PTO-892]: Wikipedia.com definition).
Finally, Frei teaches in paragraph [0288] with reference to Fig.12A, a scenario where the remote controller comes back online, “once controller 1210 regains a connection to controller 1204, controller 1210 can provide the changes to the network to controller 1204, and controller 1204 updates database 1206 to reflect these changes to the network”, and further teaches in paragraph [0289], synchronizes with the database to “resign its status as a primary controller, at which point controller 1204 becomes the primary controller” (emphasis added).
For the reasons above and the rejections set forth in Final office action filed April 28, 2020, the rejections should be sustained.

B. The appellant(s) argue “Frei, alone or in combination with the other references, fails to teach or suggest “wherein the remote rules sever is configured to: receive the new user-created rule; and provide the new user-created rule to one or more other local rules servers located at one or more other customer sites,” as recited in independent claim 1” (see Appeal Brief, pages 8-10).
Response to B. Again, the appellant seems to be arguing the “transmission” of data between two rules server (local and remote).  Clearly, it has been established above that the teachings of Frei explicitly teach, disclose, and suggest that the “mirroring” and “synchronization” is a two-way street.  For the reasons above, it is evident that the distribution of the new rule or updated rule, performed by the local rule server (see paragraph [0280], “the network device may not be able to reconfigure the network configuration, given that the master controller is not available to provision new interfacing devices, to compile and distribute new or updated rules, or to reconfigure the network connections”), will be performed by the remote/primary controller when the remote/primary controller comes back online (see paragraphs [0288], “Controller 1210 can keep track of the changes to the network within database 1212. Then, once controller 1210 regains a connection to controller 1204, controller 1210 can provide the changes to the network to controller 1204, and controller 1204 updates database 1206 to reflect these changes to the network”; and [0289], “Also, once controller 1204 synchronizes database 1206 with database 1212, controller 1210 can proceed to resign its status as a primary controller, at which point controller 1204 becomes the primary controller for LAN 1208. If a new interfacing device within LAN 1208 is to communicate with a device outside of LAN 1208, primary controller 1204 can re-provision the new device so that the new device can interact with devices outside of network 1208”).
Furthermore, Frei teaches in paragraph [0262], “the redundant databases across distributed system 1100 are synchronized”, which clearly teaches providing new or updated user-created rules to one or more other local rules servers located at one or more other customer sites (see Fig.11 and Fig.12).
For the reasons above and the rejections set forth in Final office action filed April 28, 2020, the rejections should be sustained.

C. The appellant(s) argue “The rejection of Claim 3 under 35 U.S.C. § 103 is improper” (see Appeal Brief, pages 11-12). 
Similarly, the appellant(s) argue “The rejection of Claim 10 under 35 U.S.C. § 103 is improper” (see Appeal Brief, page 15).
Response to C. The appellant(s) are directed to paragraph’s [0284] and [0285].  Frei teaches in paragraph [0284], “A system administrator can add an interfacing device to the network by interacting with primary controller 1204 to provision the new device. Primary controller 1204 can assign a digital certificate for the new device, configure the new device to establish a network connection with other peer devices (e.g., to send or receive subscribed data), and can configure the new device to process a set of rules”, however, in paragraph [0285], Frei teaches “Controller 1210 may also be prevented from reconfiguring an existing interface device if controller 1210 has an outdated version of the database (e.g., when database 1212 becomes out of sync from a portion of database 1206 associated with LAN 1208)”.  Clearly, Frei teaches a user (administrator) controlling the sharing preference via a GUI (see paragraph [0068], “Moreover, the GUI enables the user to set up compound rules that govern the operations of the devices automatically”).
For the reasons above and the rejections set forth in Final office action filed April 28, 2020, the rejections should be sustained.

D. The appellant(s) argue “The rejection of Claim 6 under 35 U.S.C. § 103 is improper” (see Appeal Brief, pages 12-14).  
Similarly, the appellant(s) argue “The rejection of Claim 14 under 35 U.S.C. § 103 is improper” (see Appeal Brief, page 15).
Also, the appellant(s) argue “The rejection of Claim 18 under 35 U.S.C. § 103 is improper” (see Appeal Brief, page 16).
Response to D. The examiner agrees with the appellants’ arguments presented with respect to claims 6, 14, and 18.

E. The appellant(s) argue “The rejections of Claims 2, 9, and 11-13 under 35 U.S.C. § 103 are improper” (see Appeal Brief, page 15).
Response to E. The limitations of independent claim 1 and 8 are explicitly taught (see Response to A. and Response to B. above and the rejections set forth in Final office action filed April 28, 2020) because the appellant(s) have not presented any further arguments with respect to dependent claims 2, 9, and 11-13.  F or the reasons above and the rejections set forth in Final office action filed April 28, 2020, the rejections should be sustained.

F. The appellant(s) argue “The rejections of Claims 15-17 and 19-20 under 35 U.S.C. § 103 are improper” (see Appeal Brief page 16).
Response to F. Again, the appellants are directed to Response to A. and Response to B. above.  Clearly, the teachings of Frei suggests two-way database mirroring and synchronization and not a one-way database mirroring as asserted. For the reasons above and the rejections set forth in Final office action filed April 28, 2020, the rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Conferees:
/HUA FAN/Primary Examiner, Art Unit 2449  
                                                                                                                                                                                                      /THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.